Order entered August 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00944-CV

                IN RE D.C. INDIVIDUALLY AND A/N/F OF M.M., Relator

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-01692-2013

                                            ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Angela M.

Tucker, Judge of the 199th Judicial District Court, to VACATE her June 12, 2013 ruling

compelling the depositions of D.C. and M.M. and her July 10, 2013 “Memorandum” to the

extent it relates to the forensic interview of M.M. and to RENDER an order denying real party

in interest’s emergency motion for expedited discovery to the extent it seeks discovery from D.C.

and M.M..

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.
        We ORDER that relator recover her costs of this original proceeding from real party in

interest.

                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE